          Case 2:17-cr-00333-APG-PAL Document 76 Filed 09/13/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                             Case No.: 2:17-cr-00333-APG-PAL

 4         Plaintiff                                                 Order

 5 v.

 6 MARQUIS LAMAR FRANKLIN,

 7         Defendant

 8        I ORDER the United States of America to file a response to defendant Marquis

 9 Franklin’s letter (ECF No. 75) by October 1, 2021.

10        DATED this 13th day of September, 2021.

11

12
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
